





THIRD AMENDMENT TO
LICENSE AGREEMENT
This Third Amendment to License Agreement (the “Third Amendment”) is dated as of
August 16, 2017 (the “Amendment Effective Date”) by and between Gen-Probe
Incorporated, a Delaware corporation, having a place of business at 10210
Genetic Center Drive, San Diego, California 92121-4362 (“Gen-Probe”), and Roka
Bioscience, Inc., a Delaware corporation, having a place of business at 20
Independence Boulevard, 4th Floor, Warren, New Jersey 07059 (“Company”).
RECITALS
WHEREAS, Gen-Probe and Company entered into that certain License Agreement
effective as of September 10, 2009, as amended by that certain First Amendment
to License Agreement effective as of May 27, 2011 and by that certain Second
Amendment to License Agreement effective as of June 13, 2014 (as amended, the
“License Agreement”);
WHEREAS, Company exercised the Royalty Reduction Option contemplated by
Section 3.4 of the License Agreement (which was added to the License Agreement
by the Second Amendment to License Agreement), and paid Gen-Probe the
consideration contemplated by Section 3.4(b)(1) of the License Agreement; and
WHEREAS, Gen-Probe and Company now wish to amend the License Agreement to modify
certain terms of the License Agreement relating to the Royalty Reduction Option,
including the removal of specified milestone payments (and the royalty rate
reductions which would have been triggered by the payment of such milestone
payments) in exchange for Company’s payment of two million five hundred thousand
dollars ($2,500,000) to Gen-Probe.
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:
TERMS
1.
Definitions. All capitalized terms used in this Third Amendment but not
otherwise defined herein will have the respective meanings given to such terms
in the License Agreement.

2.
License Modification Fee of $2.5 Million. In consideration of the amendments to
the License Agreement set forth in this Third Amendment, Company shall pay
Gen-Probe, within five (5) business days after the Amendment Effective Date, the
non-creditable, non-refundable sum of two million five hundred thousand dollars
($2,500,000). Gen-Probe shall within twenty-four (24) hours of receipt of
payment provide written confirmation (including via email) to Roka of such
payment.

3.
Deletion of Section 3.4(b)(2) of the License Agreement. Section 3.4(b)(2) of the
License Agreement entitled “Milestone Payments” is hereby deleted and removed
from the License Agreement in its entirety.

4.
Amendment of Section 3.4(c) of the License Agreement. Section 3.4(c) of the
License Agreement is hereby amended and restated to read in its entirety as
follows:



(c)    Royalty Rate Reduction. In consideration for the equity and cash payments
by Company set forth in Sections 3.4(a) and 3.4(b), the royalty rates





--------------------------------------------------------------------------------





payable by Company to Gen-Probe under the Agreement for use of the Gen-Probe
Intellectual Property, as set forth in Schedule 3.1, shall be reduced as
follows:
 
Rate Reduction Triggering Event
Royalty Rate Reduction in “Total Gen-Probe Royalties” (% of Net Sales)
(i)
The payment of the consideration set forth in Section 3.4(b)(1)
4%

For the avoidance of doubt, the royalty rate reduction in the above table states
a reduction in the royalty as a percentage of Net Sales and shall be effective
from and after Gen-Probe’s receipt of the applicable consideration as set forth
in the table above in this Section 3.4(c). For example, after Gen-Probe’s
receipt of the payment of the consideration set forth in Section 3.4(b)(1), the
“Total Gen-Probe Royalties” royalty rate payable by Company to Gen-Probe on
Company sales of NATs for use on the Panther (Atlas) instrument shall be reduced
from 11.5% of Net Sales to 7.5% of Net Sales. For the further avoidance of
doubt, the royalty rate reduction contemplated hereby shall apply on a
prospective basis only and in no event will Company be eligible to receive any
credits for royalties paid or payable with respect to periods prior to the
effectiveness of any royalty rate reduction pursuant to this Agreement.
5.
Deletion of Section 3.4(d) of the License Agreement. Section 3.4(d) of the
License Agreement entitled “Royalty Reduction Acceleration” is hereby deleted
and removed from the License Agreement in its entirety. Company acknowledges and
agrees that as the consideration contemplated by Section 3.4(b)(1) has already
been paid by Company and the resulting royalty rate reduction has already been
applied, as of the Amendment Effective Date there are no further rights to
reduce the royalties payable by Company under the License Agreement.

6.
Replacement of Schedule 3.1 of the License Agreement. Schedule 3.1 (Royalties)
is hereby deleted in its entirety and replaced with the new version of Schedule
3.1 in the form attached to this Third Amendment. The new version of Schedule
3.1 has been modified to give effect to the royalty rate reduction triggered by
the payment of the consideration contemplated by Section 3.4(b)(1) of the
License Agreement and to remove Third Party royalties to PHRI and Stanford which
are no longer applicable because the subject patents have expired.

7.
No Other Amendments. Except as expressly provided in this Third Amendment, the
License Agreement is, and shall continue to be, in full force and effect in
accordance with its terms, without further amendment thereto.

8.
Counterparts. This Third Amendment may be executed in two or more counterparts,
each of which shall be deemed an original document, and all of which, together
with this writing, shall be deemed one instrument. Facsimile and PDF signatures
are deemed equivalent to original signatures for purposes of this Third
Amendment.

9.
Governing Law. This Third Amendment shall be governed by and construed in
accordance with the internal laws of the State of California without giving
effect to any choice of law rule that would cause the application of the laws of
any jurisdiction other than the internal laws of the State of California to the
rights and duties of the parties. This Third Amendment is effective on the
Amendment Effective Date.



[Remainder of Page Intentionally Left Blank]





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties to this Third Amendment, having read and
understood the foregoing, acknowledge their legally binding acceptance of this
Third Amendment by the signatures of their duly authorized representatives
below.




GEN-PROBE INCORPORATED
 
ROKA BIOSCIENCE, INC.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ John M. Griffin
 
By:
/s/ Mary Duseau
Name:
John M. Griffin
 
Name:
Mary Duseau
Title:
President
 
Title:
President and Chief Executive Officer
 
 
 
 
 






--------------------------------------------------------------------------------







Schedule 3.1
Royalties


 
INSTRUMENT
 
CUDA
PANTHER
TIGRIS
Party/Field
Infection Control Applications
Other Industrial Applications(1)
Other
Industrial
Applications(1)
Other
Industrial
Applications(1)
Gen‑Probe
6.0%
6.0%
6.0%
6.0%
Additional Gen‑Probe
2.5%
4.0%
1.5%
0.0%
 
 
 
 
 
Total Gen‑Probe Royalties
8.5%
10.0%
7.5%
6.0%



(1)    Excludes Infection Control Applications


    







